Judgment unanimously affirmed. Memorandum: Defendant was arrested based upon probable cause provided by an eyewitness to a crime defendant had committed (see, People v Bigelow, 66 NY2d 417, 423). Supreme Court properly denied defendant’s motion to suppress evidence seized from her purse because the search and seizure were incident to the lawful arrest (see, United States v Robinson, 414 US 218, 235; People v Weintraub, 35 NY2d 351, 354) and the arresting officer reasonably believed that the purse might contain a weapon or stolen property (see, People v Smith, 59 NY2d 454, 458-459; People v Johnson, 59 NY2d 1014, 1016; cf., People v Gokey, 60 NY2d 309). (Appeal from Judgment of Supreme Court, Monroe County, Bergin, J.—Attempted Criminal Possession Forged Instrument, 2nd Degree.) Present—Callahan, A. P. J., Denman, Green, Pine and Davis, JJ.